Exhibit 99.1 Preliminary Assessment Lost Creek Property Sweetwater County, Wyoming Ur-Energy Inc. Prepared for: Ur-Energy Inc. 10758 W. Centennial Rd, Suite 200 Littleton, CO 80127 USA Prepared by: Douglass H. Graves, P.E Robert D. Maxwell, CPG Matthew J. Yovich, P.E. TREC, Inc. Inc. Behre Dolbear & Company (USA), 951 Werner Court, Suite 395 999 Eighteenth Street, Suite 1500 Casper, Wyoming 82601 Denver, Colorado, USA. March 16, 2011 Page 1 Preliminary Assessment Lost Creek Property Sweetwater County, Wyoming Ur-Energy Inc. TABLE OF CONTENTS SECTION TITLE PAGE 1.0 Title Page Preliminary Assessment 1 TABLE OF CONTENTS 2 List of Tables 6 Preliminary Assessment 7 3.0 Summary 7 4.0 Introduction 19 4.1 Report Preparation 19 4.2 Purpose and Project Description 19 4.3 Terms of Reference 20 4.4 Sources of Information 20 4.5 Site Visits 21 5.0Reliance on Other Experts 21 6.0 Property Description and Location 21 6.1 Location and Size 21 6.2 Mining Claims, Mineral Leases and Surface Use Agreements 21 6.3 Title to Property 22 6.4 Property Boundaries 22 6.5 Mineralized Areas, Surface Disturbance and Existing Mine Workings 22 6.6 Royalties, Taxes and Fees 22 6.7 Environmental Liabilities 23 6.7.1 Residual Liabilities 23 6.7.2 Environmental Management and Regulation 23 6.8 Permits Required to Conduct Work 23 7.0 Accessibility, Climate, Local Resources, Infrastructure and Physiography 26 7.1 Topography, Elevation and Vegetation 26 7.2 Access 26 7.3 Proximity to Population Centers and Transport 27 7.4 Climate and Operating Season 27 7.5 Local Resources and Property Infrastructure 28 7.6 Hydrogeology/Water Supply 29 7.7 Background Radiological Characteristics 31 7.8 Other Environmental Investigations 32 8.0 History 32 8.1 Ownership History of the Lost Creek Property 32 8.2 Exploration and Development Work Undertaken 33 8.3 Historic Mineral Resource Estimates and Their Reliability 34 8.4 Production History 36 Preliminary Assessment, Lost Creek Property Page 2 9.0 Geological Setting 37 9.1 Regional, Local, and Property Geology 37 9.2 Hydrogeology 38 10.0 Deposit Types 38 11.0Mineralization 39 12.0 Exploration 43 12.1 Lost Creek Project 43 12.2 Adjoining Properties 43 13.0 Drilling 44 14.0 Sampling Method and Approach 46 15.0 Sample Preparation, Analyses and Security 48 16.0 Data Verification 48 17.0 Adjacent Properties 48 18.0 Mineral Processing and Metallurgical Testing 49 19.0 Mineral Resource Estimates 52 19.1 Resource Classification 53 19.2 Cutoff Selection 53 19.3 Assumptions and Methodology 54 19.3.1Assumptions 54 19.3.2Methodology 54 19.4 Summary of Mineral Resources 55 20.0 Other Relevant Data and Information 57 20.1 Radiometric Equilibrium 57 20.2 Resource Estimation by Polygonal Method 58 21.0 Additional Requirements for Technical Reports 59 21.1 Wellfields 59 21.1.1 Proposed Wellfield Design 60 21.1.2 Wellfield Installation 60 21.1.3 Mechanical Integrity Testing (MIT) 61 21.1.4 Production 61 21.1.5 Development Plan 61 21.1.6 Piping System 62 21.1.7 Header Houses 63 21.1.8 Wellfield Reagents, Electricity and Propane 63 21.2 Processing 64 21.2.1 Plant Reagents, Electricity and Propane 66 21.2.2 Liquid Disposal (Deep Disposal Well) 67 21.2.3 Solid Waste Disposal 67 21.3 Site Human Resources 68 21.4 Taxes, Rents and Royalties 68 21.5 Capital Cost Estimation (CAPEX) 69 21.5.1 Wellfields 71 21.5.2 Processing Plant 72 21.5.3 Process Plant Piping 73 21.5.4 Earthwork and Topsoil Management 73 21.5.5 Concrete 73 Preliminary Assessment, Lost Creek Property Page 3 21.5.6 Structural Steelwork 73 21.5.7 Electrical and Instrumentation 73 21.5.8 Infrastructure and Facilities 74 21.5.9 EPCM and Expenses 76 21.5.10 Contingency 76 21.5.11 Owner’s Costs 76 21.6 Operating Cost Estimation (OPEX) 76 21.6.1 OPEX Allocation and Methodology 76 21.6.2 Salaries and Wages 78 21.6.3 Consultants 78 21.6.4 Office, Site and Administrative Costs 79 21.6.5 Insurance 79 21.6.6 Taxes, Leases, Fees and Royalties 79 21.6.7 Wellfield Operating Costs 79 21.6.8 Process Plant Reagents 80 21.6.9 Process Plant Maintenance 80 21.6.10 Plant Power 80 21.6.11 Access Road Maintenance 80 21.6.12 Product Freight 80 21.6.13 Waste Disposal 80 21.7 Closure 81 21.7.1 Well Abandonment/Aquifer Restoration 81 21.7.2 Demolition and Removal of Infrastructure 81 21.7.3 Site Grading and Re-vegetation 81 21.7.4 Closure Costs 81 21.8 Mine Life 82 21.9 Economic Analysis 82 21.9.1 Capital and Operating Costs 86 21.9.2 Taxation 87 21.10 Project Implementation and Execution Plan 87 21.11 Risk Assessment 87 21.11.1 Uranium Recovery and Processing 87 21.11.2 Delays in Obtaining Licenses/Permits and Approvals 88 21.11.3 Market and Contracts 88 21.11.4 Resources 89 21.11.5 Sage Grouse 90 21.11.6 Deep Disposal Wells 90 21.11.7 Radiological Waste 91 21.11.8 Radiological 91 21.11.9 Political 91 21.11.10 Transport 91 21.11.11 Fire Protection 92 21.11.12 Reagent Storage 92 21.11.13 Chemical Spills 93 21.11.14 Occupational Health and Safety 93 22.0 Interpretation and Conclusions 93 Preliminary Assessment, Lost Creek Property Page 4 23.0 Recommendations 94 24.0 References 95 25.0 Date and Signature Page and Certification 97 26.0 Illustrations List of Illustrations Figures are located in Section 26, except embedded figures as noted below. Section 3.0 Figure S-1: NPV Sensitivity to Price, CAPEX and OPEX Embedded in Text pg. 16 Figure S-2: NPV vs. Percent of Resources Recovered Embedded in Text pg. 17 Sections 4.0 through 23.0 Figure 1: General Location Map Figure 2: Site Access Figure 3:Adjacent Property Location Map Figure 4:Claim Block, Surface and Mineral Ownership Figure 5:Adjoining Properties Figure 6:Drainage Basin Location Map Figure 7:Geologic Map of Local and Regional Geology Figure 8:Stratigraphic Chart of Project Specific Geology Figure 9:Conceptual Uranium Roll Front Deposit Figure 10:Mineralization Trends Figure 11:Cross Section A-A’ Figure 12:Project Resources Map Figure 13a:Injection Well Detail Figure 13b:Production Well Detail Figure 13c:Monitor Well Detail Figure 14:Trunk Line/Header House Layout Figure 15:Header House Piping Schematic Figure 16:Plant Flow Diagram Embedded in Text pg. 65 Figure 17:Processing Plant Layout Figure 18:Construction, Production, Restoration and Reclamation Schedule Embedded in Text pg. 83 Figure 19:NPV Sensitivity to Price, CAPEX and OPEX Embedded in Text pg. 86 Figure 20:NPV vs. Percent of Resources Recovered Embedded in Text pg. 90 Preliminary Assessment, Lost Creek Property Page 5 List of Tables Section 3.0 Table S-1: Summary of Mineral Resources, March 2011 8 Table S-2:Project Header House and Well Inventory by Resource Area 11 Table S-3: Cash Flow Statement ($US 000s), Lost Creek Project 14 Table S-4: Annual Operating Cost (OPEX) Summary, Lost Creek Project 15 Sections 4.0 through 23.0 Table 1: Permit and Licenses for Lost Creek Project 25 Table 2: Historical Mineral Resource Estimates for the Lost Creek Project Area 35 Table 3: Drilling Summary, Lost Creek Project 45 Table 4: Bottle Roll Leach Test Results, 2005 50 Table 5: Core Sample Metal Values 51 Table 6: Bottle Roll Leach Test Results, 2007 51 Table 7: KM Horizon Leach Test Results, 2010 52 Table 8: Lost Creek Project Summary of Mineral Resources, March 2011 53 Table 9: Lost Creek Project Summary of Measured and Indicated Mineral Resources, March 2011 56 Table 10: Summary of Measured + Indicated Mineral Resources All Areas 57 Table 11: Summary of Inferred Mineral Resources 57 Table 12: URE Lost Creek Project Resource Estimation February, 2011 58 Table 13: Anticipated Resource Development Plan, Lost Creek Project 62 Table 14: Lost Creek Project Production Schedule 62 Table 15: Project Header House and Well Inventory by Resource Area 63 Table 16: Development and CAPEX Cost Summary, Lost Creek Property 70 Table 17: Annual Operating Costs (OPEX) Summary, Lost Creek Property 77 Table 18: Net Present Value Versus Discount Rate and IRR 84 Table 19: Cash Flow Statement ($US 000s), Lost Creek Property 85 Table 20: Net Present Value Versus Discount Rate and IRR 94 Preliminary Assessment, Lost Creek Property Page 6 Preliminary Assessment Lost Creek Property Sweetwater County, Wyoming Ur-Energy Inc. Summary This independent Preliminary Assessment (PA) for the Lost Creek Property (the “Property”) has been prepared for Ur-Energy Inc. (URE) and its subsidiary, Lost Creek ISR, LLC (LC) by TREC, Inc. (TREC) and Behre Dolbear & Company (USA), Inc. (Behre Dolbear) in accordance with the guidelines set forth under National Instrument (NI) 43-101 for the submission of technical reports on mineral properties. The Lost Creek Property consists of the Lost Creek Project (the “Project”) and the surrounding adjoining claim block areas (the “Adjoining Properties”) known as LC North, LC South, EN and Toby.URE currently controls a total of 1,753 federal unpatented lode mining claims and two State of Wyoming state mineral leases for a total of approximately 33,794 acres in the Lost Creek Property including the Lost Creek Project.For the purposes of this NI 43-101 PA, the combined area controlled by URE is regarded as one material property.All resources reported for the Property are located within the Project area.The Adjoining Properties controlled by URE are considered to be in the exploration stage and do not presently contain any reportable mineral resources under NI 43-101 standards.URE owns 100 percent of the mineral rights on the Property, though some royalties do exist. The purpose of this PA is to evaluate the technical and economic viability of the Project using the scientific and technical information available at the time of writing.This PA demonstrates both the technical and economic viability of the Project with the current level of available information on the mineral deposit. The economic analysis provided within this PA focuses on a well-defined portion of the Property (i.e. the Project area) where the current level of delineation drilling provides for confidence that the contained mineralization is of a known grade and tonnage to consider the in-situ recovery (ISR) method.Continued drilling is recommended in this PA so that additional potential mineralization within the Property and Project Area can be defined and later brought into the resource base for economic consideration. This PA is based on the estimates of Project mineral resources presented in Table S-1 and the mine plan, as currently defined, including the components presented in Table S-2.The economic analysis estimates that the Project will generate net earnings over the life of the Project, before income tax, of $178.96 million.Allreferences to dollars in this report are US Dollars.It is estimated that the Project has an internal rate of return (IRR) of 91 percent and a net present value (NPV) of $118.1 million applying an eight percent discount rate. The estimated cost of uranium produced is $42.65 per pound including all costs, with an estimated operational cost of $19.66 per pound. See Tables S-3 and S-4.The estimated commencement of construction is in Quarter 1 of 2012. Payback is estimated in Quarter 4 of 2013. Preliminary Assessment, Lost Creek Property Page 7 Table S-1:Summary of Mineral Resources, March 2011 Lost Creek Project Summary of Mineral Resources, March 2011 Resource Category Short Tons (millions) Grade (% eU3O8) Pounds eU3O8 (millions) Measured Indicated Measured + Indicated Resource Category Short Tons (millions) Grade (% eU3O8) Pounds eU3O8 (millions) Inferred Notes: 1. Sum of Measured and Indicated tons and pounds do not add to the reported total due to rounding. 2. Mineral resources that are not mineral reserves do not have demonstrated economic viability. 3. Based on grade cutoff of 0.02 percent eU3O8 and a grade x thickness cutoff of 0.3 GT. 4. Typical ISR industry practice is to apply a GT cutoff in the range of 0.3 which has generally been determined to be an economical cutoff value.This 0.3 GT cutoff was used in this evaluation without direct relation to an associated price. 5. Measured, Indicated, and Inferred Mineral Resources as defined in Section 1.2 of NI 43-101 (and the Canadian Institute of Mining, Metallurgy and Petroleum, CIM Definition Standards on Mineral Resources and Mineral Reserves adopted by the CIM Council (the "CIM Definitions Standards"). 6. The economic analysis is based on an 80 percent recovery of the total of mineral resources of: 2.66 million pounds of NI 43-101-compliant Measured Mineral Resources in 2.54 million tons, at an average grade of 0.052 percent eU3O8; 2.57 million pounds of NI 43-101-compliant Indicated Mineral Resources, contained in 2.20 million tons, at an average grade of 0.060 percent eU3O8; and Preliminary Assessment, Lost Creek Property Page 8 0.78 million pounds of NI 43-101-compliant Inferred Mineral Resources, contained in 0.77 million tons, at an average grade of 0.051 percent eU3O8. In the preparation of this report, the mineral resources for the Project have been estimated utilizing two distinct technical methods.The first method, consistent with the Technical Report (RPA, 2006) and the Amended Preliminary Assessment of the Lost Creek Project (Lyntek, 2008, as amended 2011) generates a resource estimate for the Project based upon a polygonal method analysis.The polygonal method resource estimate has been verified by Author Robert D. Maxwell, CPG. (See also discussion at Section 20). The polygonal method resource estimate is valid and appropriate for exploration projects.Employing all of the drill data available to date within the Project area, the polygonal method analysis yields 8.44 million pounds, contained in 8.58 million tons, at a grade of 0.049% eU3O8, as an Indicated Mineral Resource, and 2.04 million pounds contained in 2.01 million tons, at a grade of 0.051% eU3O8 as an Inferred Mineral Resource.An additional 0.53 million pounds, contained in 0.57 million tons at a grade of 0.046% eU3O8 as an inferred Mineral Resourceis reported from ‘outlier’ areas to the deposit, all within the Project area (See discussion in Section 20.2).This resource calculation approach, as applied, using all identified mineralized zones below the water table, does not yield a result that can confirm the suitability of the resources for the selected mining method. With the further progression of the Project into stages of mine planning, direct reliance upon the polygonal resource method has been superseded by the grade-thickness (GT) contour method.The GT contour method resource estimate is better suited to guide detailed mine planning and estimates of recoverable resources for a project like Lost Creek.It was therefore utilized for the economic analysis in this report.The GT contour resource estimate has been verified by Author Maxwell using data from Project areas where drilling density is adequate to prepare a detailed mapping of the area and stratigraphic extent of the mineralization.The result identifies mineralization that is of suitable grade and quantity to be recovered by in situ recovery techniques and appropriately supports the estimate of Measured, Indicated and Inferred Mineral Resources presented in Table S-1. The Authors have elected to use the resource results of the GT contour method in the development of the Property resource estimate because of the higher level of confidence the method produces. The results of the contour method estimate for the Project area include, 2.66 million pounds of Measured Mineral Resources in 2.54 million tons, at an average grade of 0.052 percent eU3O8; 2.57 million pounds of Indicated Mineral Resources, contained in 2.20 million tons, at an average grade of 0.060 percent eU3O8; and 0.78 million pounds of Inferred Mineral Resources, contained in 0.77 million tons, at an average grade of 0.051 percent eU3O8, all deemed suitable for the proposed in situ recovery method. Uranium resources identified and used in this report are defined as of the date of this report and are presented in Table S-1. At the time this report is being prepared, not all of the Project area has been drilled to a density adequate to utilize the GT contour resource estimation method. Additional resources may be identified in the future as additional information becomes available from further drilling activities in the Project and Property areas. The Project is currently being permitted for commercial production of uranium by in situ methods.The Project is located in the northeastern corner of Sweetwater County, south-central Wyoming, USA.The Project is located in an unpopulated area about 15 miles southwest of Bairoil, Wyoming, about 38 miles northwest of Rawlins, and about 90 miles southwest of Casper.According to the state and federal permit applications, the Project area covers approximately 4,254 acres. Preliminary Assessment, Lost Creek Property Page 9 The Project, as conceived for this PA, will consist of five Resource Areas and associated wellfields and a processing plant (Plant).The Project consists of the proposed development of a commercial uranium in situ recovery and processing operation.This evaluation uses design information provided by URE for the Project and is supplemented with issued-for-bid and final designs for certain facility components (e.g., wellfield piping, Plant, laboratory, header houses, etc.) developed by TREC.Design and bid costs have been used to develop estimates of capital expenditures (CAPEX), operating expenditures (OPEX), and closure costs for the proposed wellfields, Plant, infrastructure and associated facility costs.This PA also presents an economic analysis based on the projected CAPEX and OPEX expenditures, estimates of projected revenue from the sale of uranium concentrates and a schedule of both Project costs and revenues based on assumptions presented herein. The targeted mineralized zones for in situ uranium recovery at the Project occur within sand horizons of the Eocene age Battle Spring Formation.The primary mineral deposit at the Project occurs within the HJ Horizon.Mineralization targeted for mining has also been identified within the underlying KM Horizon. The combined HJ and KM mineral trend, generally referred to as the Main Mineral Trend (MMT), extends in an east-northeast to west-southwest orientation for nearly three miles. Composite width of the mineral trend is from 500 to 1500 ft.Individual roll fronts within the deposit are typically 25- to 75-ft wide and are very sinuous.They are stacked vertically and commonly overlie each other in an erratic, anastomosing pattern in plan view. Thickness of mineralization on each front may vary from five- to 20-ft thick.Typical thickness is from ten to 15 ft.Mineral intercepts of over 25 ft in total thickness are common where multiple roll fronts occur stacked vertically.Average grade of uranium mineralization is approximately 0.055 percent eU3O8. Depth to mineralization in the HJ Horizon ranges from approximately 350 to 500 ft, averaging 435 ft.In the KM Horizon, it ranges from 525 to 625 ft, averaging 540 ft.Depth increases by roughly 50 to 75 ft in the western portion of the Project and shallows likewise to the east. For this technical report, an NI 43-101-compliant Mineral Resource estimation was prepared for the Project by URE and was reviewed and validated by Author Robert D. Maxwell, CPG, of Behre Dolbear.This estimate was prepared by the GT contour method, previously described, and identifies approximately 5.22 million pounds at an average grade of 0.055 percent eU3O8, contained in 4.73 million tons and categorized as Measured and Indicated Mineral Resources; and an additional 0.78 million pounds at an average grade of 0.051 percent eU3O8, contained in 0.77 million tons and categorized as an Inferred Mineral Resource. As identified above, the mineral resources stated in this PA, calculated by the GT contour method (the second method described above), including Measured, Indicated and Inferred Mineral Resources, were reviewed, evaluated and validated by Author Maxwell for use in the economic evaluation.The evaluation included, but was not limited to, review of historical and recent drilling data including geophysical and lithologic logs, available drill hole location and deviation data, mineralization intercept data tables, gamma count readouts, grade thickness contour maps, an evaluation of ground water levels and relative mineralization depths and review of geologic cross sections.As a result of the resource evaluation, defined Measured, Indicated and Inferred Mineral Resources at the Project have been identified.For purposes of this PA, an 80 percent recovery was used, based on site-specific, laboratory recovery test data.Thus, the financial evaluations developed in this study assume approximately 4.81 million pounds of uranium (as U3O8) can be recovered at the Project based on the knowledge of resources developed on the Project at this time. Preliminary Assessment, Lost Creek Property Page 10 The geological mineralized zone is the sandstone unit where economic concentrations of uranium exist and in which the leaching solutions are injected and recovered.It is a saturated zone bounded between other zones of low permeability, typically shales or mudstones, termed aquitards.In order to mine the uranium resources at the Project, infrastructure including wellfields and a Plant have been designed and are planned for construction.Wellfields are located in designated Resource Areas situated above the defined mineralized zone and will feature wells, piping and controls for the ISR process and are sized for the desired production goals.The piping/well system will inject a water-leaching solution into the mineralized zone and recover the uranium-enriched water after it has flowed through the mineralized zone. Development of the initial Resource Area will begin at the same time Plant construction is initiated.Additional portions and/or wellfield areas will be put into service until the Plant flow capacity is reached.Subsequently, the remainder of the Resource Areas will be developed in such a way as to allow for Plant capacity to be maintained.Eventually, all the patterns in a given Resource Area will reach their economic limit and production flow in that Resource Area will be terminated.At that time, all production flow to the Plant will be derived from the additional Resource Areas and restoration activities will commence in the initial Resource Area.Additional production will be implemented similarly until each area has been depleted at which point groundwater restoration will commence.Further drilling by URE may delineate additional Resource Areas which may be scheduled for future production in a manner similar to the five Resource Areas currently defined for this Project.Table S-2 provides an inventory of header houses and wells included in the Project by Resource Area. Table S-2:Project Header House and Well Inventory by Resource Area Resource Areas Item
